             Case 3:14-cv-02346-JCS Document 442 Filed 10/01/19 Page 1 of 4



     PSYCH-APPEAL, INC.
 1 Meiram Bendat (Cal. Bar No. 198884)
 2 8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3 Tel: (310) 598-3690, x.101
     Fax: (888) 975-1957
 4 mbendat@psych-appeal.com
 5 ZUCKERMAN SPAEDER LLP
 6 D. Brian Hufford (admitted pro hac vice)
     Jason S. Cowart (admitted pro hac vice)
 7 485 Madison Avenue, 10th Floor
     New York, NY 10022
 8 Tel: (212) 704-9600
   Fax: (212) 704-4256
 9
   dbhufford@zuckerman.com
10 jcowart@zuckerman.com
11 Attorneys for Plaintiffs and the Classes
     (Additional Counsel on Signature Page)
12
                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN FRANCISCO DIVISION

15 DAVID AND NATASHA WIT, et al.,               Case No. 3:14-CV-02346-JCS
                                                Action Filed: May 21, 2014
16                     Plaintiffs,

17          v.
18 UNITED BEHAVIORAL HEALTH
                                               PLAINTIFFS’ OPPOSITION TO
   (operating as OPTUMHEALTH                   DEFENDANT UBH’S REQUEST FOR
19 BEHAVIORAL SOLUTIONS),
                                               JUDICIAL NOTICE
20
                       Defendant.
21
     GARY ALEXANDER, et al.,
22                                              Case No. 3:14-CV-05337-JCS
                       Plaintiffs,              Action Filed: December 4, 2014
23
24          v.

25 UNITED BEHAVIORAL HEALTH
     (operating as OPTUMHEALTH
26 BEHAVIORAL SOLUTIONS),
27                     Defendant.
28
                                                         PLS.’ OPP. TO UBH’S REQ. FOR JUDICIAL NOTICE
                                                          CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
              Case 3:14-cv-02346-JCS Document 442 Filed 10/01/19 Page 2 of 4




 1          UBH asks the Court to take “judicial notice,” pursuant to Federal Rule of Evidence 201,

 2 of the allegations in a recently-filed complaint in another case. See Request for Judicial Notice
 3 in Support of UBH’s Response to Plaintiffs’ Remedies Brief (“UBH’s Request”), Wit Dkt. No.
 4 440 (Sept. 26, 2019) at 1:4-5 & Ex. A (copy of complaint filed in Meridian Treatment Servs., et
 5 al. v. United Behavioral Health, Case No. 3:19-cv-05721). The Court should reject UBH’s
 6 request, for at least three reasons.
 7          First, the allegations in the Meridian complaint are not judicially noticeable facts under

 8 Federal Rule of Evidence 201. The Rule states that “[t]he court may judicially notice a fact that
 9 is not subject to reasonable dispute because it (1) is generally known within the trial court’s
10 territorial jurisdiction; or (2) can be accurately and readily determined from sources whose
11 accuracy cannot reasonably be questioned.” Fed. R. Evid. 201. But the Meridian allegations are
12 just that: unproven allegations in a newly-filed complaint. UBH has not even answered the
13 complaint yet, and, tellingly, reserves the right to deny all of the allegations—including the very
14 allegations about the existence, scope, and/or validity of provider assignments UBH asks the
15 Court to “notice” here. UBH’s Req. at 1:22-24. The Meridian allegations are clearly “subject to
16 reasonable dispute,” are not “generally known,” and do not come from “sources whose accuracy
17 cannot reasonably be questioned.” Fed. R. Evid. 201. Rule 201, therefore, is patently
18 inapplicable and UBH’s request for “judicial notice” of the allegations is nothing short of
19 frivolous.
20          Second, UBH’s “request for judicial notice” is a procedurally improper attempt to file a

21 surreply on remedies without seeking leave to do so. In its opposition to Plaintiffs’ remedies
22 brief, UBH argued that the potential existence of provider assignments precluded the Court from
23 ordering a reprocessing remedy. See United Behavioral Health’s Resp. to Pls.’ Remedies Br.,
24 Wit Dkt. No. 428-4 (June 14, 2019) at 24:19-25:8. In reply, Plaintiffs explained that UBH’s
25 argument was meritless because, among other reasons, there is no evidence anywhere in the
26 record in this case that any class member assigned away all of his or her ERISA rights, including
27 the right to sue UBH for breaching its fiduciary duties—to the contrary, the only relevant
28

                                                                 PLS.’ OPP. TO UBH’S REQ. FOR JUDICIAL NOTICE
                                                                  CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
                Case 3:14-cv-02346-JCS Document 442 Filed 10/01/19 Page 3 of 4




 1 evidence in the record suggests that the class members’ plans preclude assignments.1 Pls.’ Reply
 2 in Supp. of their Req. for Remedies, Wit Dkt. No. 434-4 (July 10, 2019) at 27:11-28:16. UBH’s
 3 “request for judicial notice” of allegations relating to provider assignments is plainly an attempt
 4 to have the last word on this issue, without seeking leave of Court as UBH was required to do.
 5 See Civil Local R. 7-3(d) (“Once a reply is filed, no additional memoranda, papers or letters may
 6 be filed without prior Court approval . . . .”).
 7            Third, even if the Court were to “notice” the Meridian complaint—which it should not—

 8 those allegations do not support UBH’s argument that provider assignments somehow preclude
 9 relief in this case. The provider plaintiffs in Meridian do not come close to alleging that they
10 have obtained all of their patients’ ERISA rights. Instead, they merely allege that their
11 assignments “entitle them to direct payment of claims by UBH.” UBH’s Req. at Ex. A
12 (Meridian Compl.) ¶ 2; see also id. ¶ 17 (assignments enabled providers “to seek payment
13 directly from UBH for treatment services”); ¶ 122 (Meridian patients “assign[ed] their rights to
14 insurance payment to Meridian”); ¶ 134 (same as to Serenity patients); ¶ 147 (same as to
15 Harmony patients). As the Court—and UBH—well know, Plaintiffs do not seek an award of
16 benefits in this case. And as the Ninth Circuit has held, even an assignment of the right to
17 receive direct payment is not sufficient to assign a claim for breach of fiduciary duty or any other
18 ERISA claims. See, e.g., Spinedex Physical Therapy USA Inc. v. United Healthcare of Ariz.,
19 Inc., 770 F.3d 1282, 1293-94 (9th Cir. 2014) (finding that patients who assigned “the right to
20 seek payment of benefits directly from their Plans” did not also assign “their claims for breach of
21 fiduciary duty”); DB Healthcare, LLC v. Blue Cross Blue Shield of Ariz., Inc., 852 F.3d 868, 877
22 (9th Cir. 2017) (holding that assignment of right to payment of benefits “does not encompass . . .
23 claims for declaratory and injunctive relief . . . or for breach of fiduciary duty”). Thus, even if
24 the Court were to take all of the allegations in Meridian as true (which it should not), and also
25
     1
         To the extent UBH’s Request is a belated attempt to present evidence of such purported
26 assignments, the Court should reject it. UBH had the opportunity at trial to offer evidence of any
27 relevant assignments, but did not do so. Any attempt to supplement the record at this point is two
     years too late. More to the point, however, the untested allegations in the Meridian complaint are
28 simply not evidence and the Court should not treat them as such.

                                                   2              PLS.’ OPP. TO UBH’S REQ. FOR JUDICIAL NOTICE
                                                                   CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
              Case 3:14-cv-02346-JCS Document 442 Filed 10/01/19 Page 4 of 4




 1 were to consider the assignment allegations as substantive evidence in this case (which they are
 2 not), those “judicially noticed facts” still would not provide any justification for denying the
 3 classes a reprocessing remedy, or any of the other remedies they have requested, for UBH’s
 4 proven breaches of fiduciary duty and other ERISA violations. The Meridian complaint does not
 5 change the fact that UBH has never come forward with evidence suggesting that any class
 6 member, let alone a substantial number of them, have completely divested themselves of the
 7 ERISA claims asserted in this case.
 8          Put simply, the Meridian case is completely irrelevant to any of the issues presently
 9 before the Court. The Meridian plaintiffs do not assert any claims under ERISA, instead raising
10 a variety of claims under California law sounding in fraud, breach of contract and unfair business
11 practices. Moreover, the Meridian complaint expressly excludes any legal claims relating to the
12 benefit determinations that would be subject to reprocessing in this case. UBH’s Req. at Ex. A
13 (Meridian Compl.) ¶ 45 (“Plaintiffs, with this Complaint, are not pursuing legal claims with
14 respect to any specific UBH benefit determinations challenged by individual members of the
15 certified classes in Wit or Alexander above . . .”).
16          Because the allegations in Meridian are not proven facts; do not meet the requirements of

17 Federal Rule of Evidence 201; and, even if true, would not have any bearing on what remedy is
18 appropriate in this case, or any other pertinent issue, the Court should reject UBH’s request for
19 judicial notice of the Meridian complaint.
20
21 Dated: October 1, 2019                                 ZUCKERMAN SPAEDER LLP

22                                                        /s/ Caroline E. Reynolds
                                                          Caroline E. Reynolds
23
24                                                        PSYCH-APPEAL, INC.
                                                          Meiram Bendat
25
                                                          Attorneys for Class Plaintiffs
26
27
28

                                                  3              PLS.’ OPP. TO UBH’S REQ. FOR JUDICIAL NOTICE
                                                                  CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
